Citation Nr: 1524978	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  12-17 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim for service connection for lumbar spine disability, and if so, whether service connection is warranted.

2. Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1980 to July 2001.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability is etiologically related to his service.

2.  The Veteran's cervical spine disability is etiologically related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

2. The criteria for service connection for cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Spine

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App 110 (2010). 

The RO denied service connection for a low back disability in  March 2002.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by VA prior to the expiration of the appeal period.  In addition, VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of the  March 2002 decision.  Therefore, the  March 2002 decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) and (c), 20.302, 20.1103 (2014).  

The basis of the prior final denial was the RO's finding that the evidence did not show that the Veteran had a current back disability. 

Evidence added to the record since the prior final denial includes medical records showing a diagnosis of degenerative changes in the Veteran's lumbar spine.  The Board thus finds that new and material evidence has been submitted to reopen the claim.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with degenerative disc disease and degenerative joint disease in his lumbar and cervical spine, and arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends he has had back pain since service, which until 2005 he treated himself with heat and pain medication.  He has stated that in service he often did heavy lifting in a confined space, as well as experienced several falls, including a skiing injury.  In a June 2012 statement he explained that the weakness in his lower extremities were what caused him to fall from a truck in 2007, and he does not believe the fall itself caused any injury as it was a short drop and he landed on sand.

The Veteran's service treatment records reflect that he fell skiing in February 1989, although he did not report a back injury at that time.  In June 1996 the Veteran complained of low back pain and was assessed with acute back spasm.  In September 2001, shortly after his separation from service, the Veteran filed a claim for service connection for mechanical lumbar back pain.

On VA examination in December 2001 the Veteran was diagnosed with muscular low back pain.  He reported that prolonged activity such as lifting causes his back to spasm.  

In February 2005 the Veteran reported he had a history of low back pain now with recurrent pain with radiation into his left buttock.  February 2005 and February 2007 x-rays showed degenerative lumbar spine changes.  In August 2007 he reported a multiple month history of progressive weakness in his extremities, which the Veteran's private treatment records state he noticed after jumping off of a truck.  A November 2007 MRI showed spinal stenosis.

The Veteran underwent a VA examination in March 2009.  The examiner opined that the Veteran's lumbar spine degenerative disc disease with degenerative joint disease with residual left lower extremity weakness is not caused by or related to the lumbar spine strain diagnosed many years ago while in military service.  The examiner noted the Veteran's report of episodic low back pain in service and development of constant low back pain and acute numbness and weakness in his lower extremities in 2007.

The Veteran's private treating physician provided an opinion in March 2010.  The physician reported he had reviewed service medical records provided by the Veteran.  He opined that it is as likely as not that the Veteran's current back condition is related to the problems the Veteran had on active duty.  The physician stated that based on the Veteran's service treatment records and the Veteran's own report, he had multiple accidents and falls during service, as well as lifted heavy objects in a confined space throughout his time in service.

The Board finds that giving the Veteran the benefit of the doubt, service connection for his lumbar spine disability should be granted.

Cervical Spine

The Veteran contends his current cervical spine condition is related to his service, and therefore he should be granted service connection.

The Veteran's service treatment records reflect that he was treated for a shoulder injury after falling skiing in February 1989.  In May 1990 the Veteran complained of right shoulder and neck pain for a month since falling while playing volleyball.  Again in February 2001, the Veteran reported left side neck soreness after falling playing volleyball.  

The Veteran underwent a VA examination in March 2009.  The examiner opined that the Veteran's cervical spine degenerative disc disease is not caused by or related to single episode of neck strain diagnosed several years prior during service.  

The Veteran's private treating physician provided an opinion in March 2010.  The physician reported he had reviewed service medical records provided by the Veteran.  He opined that it is as likely as not that the Veteran's current cervical spine condition is related to the problems the Veteran had on active duty.  The physician stated that based on the Veteran's service treatment records and the Veteran's own report, he had multiple accidents and falls during service, as well as lifted heavy objects in a confined space throughout his time in service.

The Board finds that giving the Veteran the benefit of the doubt, service connection for his cervical spine disability should be granted.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  


ORDER

Service connection for lumbar spine disability is granted.

Service connection for cervical spine disability is granted.


____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


